Order, Supreme Court, New York County (Herman Cahn, J.), entered June 12, 2002, which granted defendants’ motion to renew their opposition to plaintiffs’ previously granted motion for appointment of a neutral referee to conduct a sealed-bid auction of the partnership property, but upon renewal adhered to the court’s prior determination, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered June 11, 2001, which directed that the partnership property be sold at a sealed-bid auction, unanimously dismissed, without costs, as superseded by the appeal from the order entered June 12, 2002.
Contrary to plaintiffs’ argument, the June 12, 2002 order is appealable (see e.g. Freitas v New York City Tr. Auth., 297 *201AD2d 270). The determination adhered to in the June 12, 2002 order, namely, to direct a sealed-bid auction of the subject partnership property, however, was, under the circumstances, a proper exercise of the court’s considerable discretion in overseeing the dissolution of the parties’ partnership (see Zari v Zari, 155 AD2d 452). Concur — Tom, J.P., Andrias, Saxe, Buckley and Lerner, JJ.